Citation Nr: 0504809	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-37 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
May 1970 in the United States Navy.  Then from January 1972 
to March 1974, he had active service in the United States Air 
Force.  

This matter arises from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
bilateral hearing loss, tinnitus and for a back disability.  

The issues of bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The evidence of record does not demonstrate that the 
veteran's back disability (characterized as degenerative disc 
disease) manifested in service, and no medical evidence has 
been presented establishing a nexus between any incident in 
service and the veteran's current back disability.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in August 2002, the RO advised the veteran 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection 
for a back disability, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was also advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The November 2002 rating decision, October 2003 statement of 
the case (SOC) and June 2004 supplemental statement of the 
case (SSOC) notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The October 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Service medical records from August 1966 to April 1970, 
medical records from the Orlando VA Medical Center (VAMC), 
medical records from the veteran's physician, J.S. Atkins, 
M.D. and a report from the Florida Ear and Balance Center 
have been obtained.  Service medical records from the United 
States Air Force from January 1972 to March 1974 are 
unavailable for review.  Several attempts were made to locate 
the records; however, they could not be found.  No additional 
leads were indicated and further attempts to locate the 
records at this time would be futile.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

The veteran's service medical records are negative for any 
complaints or findings of back pathology.  The spine and 
musculoskeletal system were normal at examination prior to 
discharge.  Medical records from the Orlando VAMC dated 
between May 2003 and November 2003 indicate that the veteran 
has a current back disability.  A May 2003 treatment note 
indicates a recent lumbosacral x-ray showed degenerative 
changes to the spine.  Subsequent treatment records include a 
diagnosis of degenerative disc disease.  The veteran, 
therefore, has a current back disability.  There is no 
indication that the veteran's degenerative disc disease was 
diagnosed earlier than May 2003.  

There is no competent evidence of a nexus between the 
veteran's current back disability and his period of service.  
No medical opinion was rendered linking the veteran's back 
disability to his tour of duty.  The veteran was provided the 
opportunity to submit such an opinion and failed to do so.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection a back disability 
because there is no evidence of pertinent disability in 
service or for several years following service.  Thus, while 
there are current diagnoses of back disability, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, the negative examination performed at separation 
from service, and the first suggestion of pertinent 
disability many years after active duty, relating back 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

The Board notes the veteran's contention that his back 
disability was the result of his active service.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, there is no service connection for the veteran's 
back disability.  


ORDER

Entitlement to service connection for a back disability is 
denied.
REMAND

The veteran contends that his current hearing loss and 
tinnitus were the result of his exposure to loud noise while 
in the service.  He notes that his job with the U.S. Navy was 
as an engine mechanic.  If there is insufficient evidence to 
establish that a hearing loss disability was present during 
service, the evidence must establish a nexus between his 
current disability and his in-service exposure to loud noise. 
See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records and private post-service medical records.  A 
statement from J.S. Atkins, M.D. dated in July 2002 indicates 
that the veteran currently suffers from bilateral 
sensorineural hearing loss.  In his letter, Dr. Atkins 
indicates that the veteran has no other acoustical trauma or 
history of noise exposure other than in his military service.  
Dr. Atkins opines that it was the veteran's work around jet 
engines while in the Navy that contributed to his hearing 
loss.  Additionally, VA medical records indicate treatment 
for hearing loss and intermittent tinnitus.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active naval, or air 
service; but (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim.  In this case, the 
Board believes that a medical opinion is necessary in order 
to determine the etiology of any current hearing loss and 
tinnitus.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
extent and etiology of any hearing loss 
and/or tinnitus.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current hearing loss is more likely, 
less likely or as likely as not related 
to the veteran's active service.  The 
examiner should reconcile his/her opinion 
with that of J.S. Atkins, M.D and the 
service medical records.  The rationale 
for all opinions expressed must also be 
provided.

2.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the June 2004 
Supplement Statement of the Case, and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


